
	
		I
		111th CONGRESS
		2d Session
		H. R. 4980
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Flake) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To terminate the authorities of the Overseas Private
		  Investment Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Kick OPIC Act of
			 2010.
		2.Termination of
			 Overseas Private Investment Corporation
			(a)Termination of
			 Authority To Make New Obligations
				(1)Termination of
			 authorityEffective 60 days
			 after the date of the enactment of this Act, the Overseas Private Investment
			 Corporation shall not issue any insurance, guaranties, or reinsurance, make any
			 loan, or acquire any securities, under section 234 of the
			 Foreign Assistance Act of 1961,
			 enter into any agreements for any other activity authorized by such section
			 234, or enter into risk sharing arrangements authorized by section 234A of that
			 Act.
				(2)Preservation of
			 existing contracts and agreementsParagraph (1) does not require
			 the termination of any contract or other agreement entered into before such
			 paragraph takes effect.
				(b)Termination of
			 OPICEffective upon the expiration of the 180-day period
			 beginning on the date of the enactment of this Act, the Overseas Private
			 Investment Corporation is abolished.
			(c)Transfer of
			 Operations to OMBThe
			 Director of the Office of Management and Budget shall, effective upon the
			 expiration of the 180-day period beginning on the date of the enactment of this
			 Act, perform the functions of the Overseas Private Investment Corporation with
			 respect to contracts and agreements described in subsection (a)(2) until the
			 expiration of such contracts and agreements, but shall not renew any such
			 contract or agreement. The Director shall take the necessary steps to wind up
			 the affairs of the Corporation.
			(d)Repeal of
			 AuthoritiesEffective upon
			 the expiration of the 180-day period beginning on the date of the enactment of
			 this Act, title IV of chapter 2 of part I of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2191 and following) is repealed, but shall continue to apply with
			 respect to functions performed by the Director of the Office of Management and
			 Budget under subsection (c).
			(e)AppropriationsFunds
			 available to the Corporation shall, upon the effective date of the repeal made
			 by subsection (d), be transferred to the Director of the Office of Management
			 and Budget for use in performing the functions of the Corporation under
			 subsection (c). Upon the expiration of the contracts and agreements with
			 respect to which the Director is exercising such functions, any unexpended
			 balances of the funds transferred under this subsection shall be deposited in
			 the Treasury as miscellaneous receipts.
			3.Savings
			 provisions
			(a)Prior
			 Determinations Not AffectedThe repeal made by section 2(d) of
			 the provisions of law set forth in such section shall not affect any order,
			 determination, regulation, or contract that has been issued, made, or allowed
			 to become effective under such provisions before the effective date of the
			 repeal. All such orders, determinations, regulations, and contracts shall
			 continue in effect until modified, superseded, terminated, set aside, or
			 revoked in accordance with law by the President, the Director of the Office of
			 Management and Budget, or other authorized official, a court of competent
			 jurisdiction, or by operation of law.
			(b)Pending
			 proceedings
				(1)Effect on
			 pending proceedings
					(A)In
			 generalThe repeal made by
			 section 2(d) shall not affect any proceedings, including notices of proposed
			 rulemaking, pending on the effective date of the repeal, before the Overseas
			 Private Investment Corporation, except that no insurance, reinsurance,
			 guarantee, or loan may be issued pursuant to any application pending on such
			 effective date. Such proceedings, to the extent that they relate to functions
			 performed by the Director of the Office of Management and Budget after such
			 repeal, shall be continued. Orders shall be issued in such proceedings, appeals
			 shall be taken therefrom, and payments shall be made pursuant to such orders,
			 as if this Act had not been enacted; and orders issued in any such proceedings
			 shall continue in effect until modified, terminated, superseded, or revoked by
			 the Director of the Office of Management and Budget, by a court of competent
			 jurisdiction, or by operation of law.
					(B)ConstructionNothing
			 in this subsection shall be deemed to prohibit the discontinuance or
			 modification of any proceeding described in subparagraph (A) under the same
			 terms and conditions and to the same extent that such proceeding could have
			 been discontinued or modified if this Act had not been enacted.
					(2)Regulations for
			 transfer of proceedingsThe Director of the Office of Management
			 and Budget is authorized to issue regulations providing for the orderly
			 transfer of proceedings continued under paragraph (1).
				(c)ActionsExcept
			 as provided in subsection (e)—
				(1)the provisions of
			 this Act shall not affect suits commenced before the effective date of the
			 repeal made by section 2(d); and
				(2)in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and effect as if this Act had not been enacted.
				(d)Liabilities
			 IncurredNo suit, action, or other proceeding commenced by or
			 against an individual in the official capacity of such individual as an officer
			 of the Overseas Private Investment Corporation shall abate by reason of the
			 enactment of this Act. No cause of action by or against the Overseas Private
			 Investment Corporation, or by or against any officer thereof in the official
			 capacity of such officer, shall abate by reason of the enactment of this
			 Act.
			(e)PartiesIf,
			 before the effective date of the repeal made by section 2(d), the Overseas
			 Private Investment Corporation or an officer thereof in the official capacity
			 of such officer, is a party to a suit, then such suit shall be continued with
			 the Director of the Office of Management and Budget substituted or added as a
			 party.
			(f)ReviewOrders
			 and actions of the Director of the Office of Management and Budget in the
			 exercise of functions of the Overseas Private Investment Corporation shall be
			 subject to judicial review to the same extent and in the same manner as if such
			 orders and actions had been issued or taken by the Overseas Private Investment
			 Corporation. Any statutory requirements relating to notice, hearings, action
			 upon the record, or administrative review that apply to any function of the
			 Overseas Private Investment Corporation shall apply to the exercise of such
			 function by the Director of the Office of Management and Budget.
			4.Technical and
			 conforming amendments
			(a)Title
			 5, United States Code(1)Section 5314 of title 5,
			 United States Code, is amended by striking
					
							President, Overseas Private Investment
				  Corporation.
						.
				(2)Section 5315 of title 5, United
			 States Code, is amended by striking
					
							Executive Vice President, Overseas Private
				  Investment
				  Corporation.
						.
				(3)Section 5316 of title 5, United
			 States Code, is amended by striking
					
							Vice Presidents, Overseas Private Investment
				  Corporation
				  (3).
						.
				(b)Other Amendments
			 and Repeals(1)Section 222(a) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2182) is amended by inserting after section 238(c) the
			 following: as in effect on the day before the effective date of the
			 repeal of that section made by section 2(d) of the OPIC Abolition
			 Act.
				(2)Section 222A of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2182a) is amended—
					(A)by striking subsections (f) and (g);
			 and
					(B)by redesignating subsections (h) and
			 (i) as subsections (f) and (g), respectively.
					(3)Section 499B(b) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2296b(b)) is amended—
					(A)by striking paragraph (2); and
					(B)by redesignating paragraph (3) as
			 paragraph (2).
					(4)Section 2301(b)(9) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4721(b)(9)) is amended by striking
			 the Overseas Private Investment Corporation,.
				(5)Section 2312(d)(1) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4727(d)(1)) is amended—
					(A)by striking subparagraph (K);
			 and
					(B)by redesignating subparagraphs (L) and
			 (M) as subparagraphs (K) and (L), respectively.
					(6)Section 5402(b) of the
			 Omnibus Trade and Competitiveness Act of
			 1988 (15 U.S.C. 4902(b)) is amended—
					(A)in paragraph (12), by adding
			 and after the semicolon;
					(B)by striking paragraph (13); and
					(C)by redesignating paragraph (14) as
			 paragraph (13).
					(7)Section 625(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1131c(a)) is amended by striking the Overseas Private Investment
			 Corporation,.
				(8)Section 481(e)(4)(A) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2291(e)(4)(A)) is amended by striking (including programs under
			 title IV of chapter 2, relating to the Overseas Private Investment
			 Corporation).
				(9)Section 202(b)(2)(B) of the Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6062(b)(2)(B)) is amended—
					(A)by striking clause (iv); and
					(B)by redesignating clauses (v), (vi),
			 and (vii) as clauses (iv), (v), and (vi), respectively.
					(10)Section 103(7)(A) of the Victims of
			 Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102(7)(A)) is
			 amended—
					(A)in clause (vii), by adding
			 and after the semicolon;
					(B)by striking clause (viii); and
					(C)by redesignating clause (ix) as clause
			 (viii).
					(11)Section 405(a)(10) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6445(a)(10)) is amended by striking
			 , the Overseas Private Investment Corporation,.
				(12)Section 732(b) of the Global Environmental
			 Protection Assistance Act of 1989 (22 U.S.C. 7902(b)) is amended by striking
			 the Overseas Private Investment Corporation,.
				(13)Section 916(a)(2) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17336(a)(2)) is
			 amended—
					(A)by striking subparagraph (I);
			 and
					(B)by redesignating subparagraphs (J)
			 through (M) as subparagraphs (I) through (L), respectively.
					(14)Section 6(d)(1) of the Belarus Democracy
			 Act of 2004 (22 U.S.C. 5811 note) is amended by striking and the
			 Overseas Private Investment Corporation.
				(15)The following provisions of law are
			 repealed:
					(A)Section 5(b)(2) of the Overseas
			 Private Investment Corporation Amendments Act of 1981 (22 U.S.C. 2194a).
					(B)Section 5 of the Taiwan Relations Act
			 (22 U.S.C. 3304).
					(C)Section 2(c)(12) of the Support for East
			 European Democracy (SEED) Act of 1989 (22 U.S.C. 5401(c)(12)).
					(D)Section 9101(3)(H) of title 31, United
			 States Code.
					(E)Section 123 of the African Growth and
			 Opportunity Act (19 U.S.C. 3733), and the item relating to that section in the
			 table of contents of that Act.
					(F)Section 104 of the Africa: Seeds of Hope
			 Act of 1998 (22 U.S.C. 2293), and the item relating to that section in the
			 table of contents for that Act.
					(G)Section 914 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17334), and the item relating to that section
			 in the table of contents for that Act.
					(c)Effective
			 DateThe amendments and repeals made by this section shall take
			 effect upon the expiration of the 180-day period beginning on the date of the
			 enactment of this Act.
			
